DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4 and 14-18 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a gas turbine engine including a fan; and a lubrication system configured to pump lubricant into a fan drive gearbox when the fan is windmilling at any rotational speed and direction,
wherein the lubrication system includes a main pump and a main reservoir fluidly coupled to the main pump, wherein, during normal operating conditions, the main pump is configured to pump lubricant from the main reservoir to the fan drive gearbox  via a main supply line, and lubricant is able to be returned from the fan drive gearbox to the main reservoir via a main scavenge line, wherein the lubrication system further includes a secondary pump and a secondary reservoir fluidly coupled to the secondary pump, wherein, when the main pump does not provide adequate lubricant to the fan drive gearbox, the secondary pump is configured to pump lubricant from the secondary reservoir to the fan drive gearbox via a secondary supply line, and lubricant is able to be returned from the fan drive gearbox to the secondary reservoir via a secondary scavenge line, and wherein the secondary pump has a primary function other than pumping lubricant from the secondary reservoir to the fan drive gearbox, 
wherein the secondary supply and scavenge lines are separate from the main supply and scavenge lines.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654